 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                     CASE NO. 18MJ22276-WQH
11                                   Plaintiff,     ORDER
          v.
12
      VIRGILIO MAZARIEGOS-
13    RAMIREZ,
14                                 Defendant.
     HAYES, Judge:
15
            The matter before the Court is the motion to dismiss, suppress evidence, and for
16
     jury trial filed by Defendant. (ECF No. 15).
17
            On October 15, 2018, Defendant was arrested in an area approximately four miles
18
     west of the San Ysidro, California Port of Entry.
19
            On October 16, 2018, Defendant was charged in a complaint with eluding
20
     examination and inspection in violation of 8 U.S.C. § 1325(a)(2), a Class B
21
     misdemeanor.
22
            On November 16, 2018, Defendant moved the Court to dismiss the complaint,
23
     to suppress field statements and statements made in response to booking questions, and
24
     to order a jury trial.
25
     Motion to dismiss
26
            Defendant moves to dismiss the complaint on the grounds that (1) his prosecution
27
     violates equal protection and due process and (2) 8 U.S.C. § 1325 is unconstitutional.
28
     Defendant contends that the Government discriminates against him on the basis of his

                                                  -1-                            18mj22276-WQH
 1 status as an alien when he is not permitted to take advantage of the substantial benefits
 2 of prosecution in the Central Violations Bureau (CVB) court, and other individuals
 3 charged with petty offenses are prosecuted in CVB court . Defendant contends that he
 4 is entitled to be charged in CVB court “to alleviate the risk that [he] would be held in
 5 custody, subject to horrendous conditions, and convicted of an offense.” (ECF No. 15-1
 6 at 8).
 7          Plaintiff United States contends that Defendant has suffered no equal protection
 8 violation or due process violation as a result of his prosecution in this case. Plaintiff
 9 United States asserts that persons charged with a violation of 8 U.S.C. § 1325 and
10 persons prosecuted through the CVB court are treated differently based upon the type
11 of offense at issue and not alienage.
12          In United States v. Mendoza-Hinojosa, 216 F.3d 1085 (9th Cir. 2000), the
13 defendant charged with previously deported alien found in the United States in violation
14 of 8 U.S.C. § 1326 asserted that sixteen level enhancement in U.S.S.G. § 2L1.2 violated
15 his rights under the Equal Protection Clause. Defendant asserted that the upward
16 enhancement of his sentence disproportionately punished him on the basis of alienage
17 by placing him in the same penalty category as United States citizens committing far
18 more serious offenses. The Court of Appeals concluded that there was no basis for the
19 Equal Protection argument and explained,
20          there is a distinction between statutes which classify based on alienage and
            statutes which classify based on criminal actions. Given Congress’ plenary
21          power over immigration, imposing different rules on immigrants versus
            citizens does not in itself create a suspect classification. Fiallo v. Bell, 430
22          U.S. 787, 792 (1977) (power to expel aliens is a fundamental sovereign
            attribute exercised by political departments of government and largely
23          immune from judicial control); see also Plyler v. Doe. 457 U.S. 202,
            223-225 (1981) ( “Undocumented aliens cannot be treated as a suspect
24          class because their presence in this country in violation of federal law is
            not a ‘constitutional irrelevancy.’... it is ‘a routine and normally legitimate
25          part’ of the business of the Federal Government to classify on the basis of
            alien status ... and to ‘take into account the character of the relationship
26          between the alien and this country .” ’).
27 Id. at *2. In this case, 8 U.S.C. § 1325 provides criminal penalties for aliens
28 undertaking specific unlawful actions, i.e. “elud[ing] examination or inspection by

                                                  -2-                                  18mj22276-WQH
 1 immigration officers.” 8 U.S.C. § 1325(a)(2). The statute creates a classification based
 2 upon criminal action and not alienage. Even assuming an alien-based distinction,
 3 rational basis review would apply and satisfy equal protection analysis. Cases
 4 prosecuted in the CVB court are predicated on a violation of law of federal property and
 5 § 1325 prosecutions do not have this same jurisdictional underpinning. Defendant’s
 6 prosecution in this district court for eluding examination and inspection in violation of
 7 8 U.S.C. § 1325(a)(2), a Class B misdemeanor, does not the violate the Equal Protection
 8 Clause or the Due Process Clause of the United States Constitution.
 9         The Court further concludes that 8 U.S.C. § 1325 is not unconstitutional on the
10 grounds that the Supreme Court in Sessions v. Morales-Santana, 137 S. Ct. 1678 (2017)
11 “held that the statutes transmitting citizenship to children born abroad violate equal
12 protection under the Fifth Amendment’s Due Process Clause – they treat children of
13 unwed mothers and unwed fathers differently.” (ECF No. 15-1 at 8). The Supreme
14 Court did not address 8 U.S.C. § 1325 and Defendant fails to show that the decision in
15 Morales-Santana has any effect on the constitutionality of 8 U.S.C. § 1325.
16 Motion to suppress
17         Defendant moves the Court to suppress his field statements and statements made
18 in response to booking questions before Miranda1 advisal. Plaintiff United States
19 asserts that it is well settled that border patrol agents may conduct field interviews to
20 determine alienage without informing a suspect of Miranda rights.
21          In United States v. Galindo-Gallegos, 244 F.3d 728 (9th Cir. 2001), the Court
22 of Appeals concluded “[w]here officers apprehend a substantial number of suspects and
23 question them in the open prior to arrest, this is ordinarily a Terry stop, not custodial
24 questioning, under Berkemer [v. McCarty, 468 U.S. (1984)].” Id. at 732. There are no
25 facts set forth in the motion that would lead to the conclusion that any statements by
26 Defendant should be suppressed. Defendant’s motion to suppress statements is denied
27
           1
28             Miranda v. Arizona, 384 U.S. 436 (1966).

                                              -3-                                18mj22276-WQH
 1 without prejudice to renew upon a showing of factual basis for suppression.
 2 Defendant’s motion to suppress evidence not timely provided in discovery and
 3 unnoticed prior acts under Federal Rule of Evidence 404(b) are granted.
 4 Motion for jury trial
 5         Defendant concedes that there is a presumption the offense in this case is a
 6 “petty” offense which may be tried to judge without violating the Sixth Amendment but
 7 asserts that the penalty of deportation upon conviction of the charged offense together
 8 with the custodial punishment is sufficiently severe to warrant a jury trial. Plaintiff
 9 United States contends that Defendant is not entitled to a jury trial in this misdemeanor
10 case.
11         The United States Supreme Court has concluded that “there is a category of petty
12 crimes or offenses which is not subject to the Sixth Amendment jury trial provision.”
13 Duncan v. Louisiana, 391 U.S. 145, 159 (1968). In determining whether a particular
14 offense should be considered ‘petty,’ the court considers “objective indications of the
15 seriousness with which society regards the offense.” Frank v. United States, 395 U.S.
16 147, 148 (1969).
17         A defendant is entitled to a jury trial “where imprisonment for more than six
18 months is authorized.” Baldwin v. New York, 399 U.S. 66, 69 (1970). Charges with a
19 sentence of six months or less are presumed for the purposes of the Sixth Amendment
20 as ‘petty.’ Blanton v. City of North Las Vegas, Nev., 489 U.S. 538, 543 (1989). In
21 United States v. Wallen, 874 F.3d 620, 625 (9th Cir. 2017), the Court of Appeals stated:
22         “It is well established that the Sixth Amendment, like the common law,
           reserves th[e] jury trial right for prosecutions of serious offenses, and that
23         ‘there is a category of petty crimes or offenses which is not subject to the
           Sixth Amendment jury trial provision.’ ” Lewis v. United States, 518 U.S.
24         322, 325, 116 S. Ct. 2163, 135 L.Ed.2d 590 (1996) (quoting Duncan v.
           Louisiana, 391 U.S. 145, 159, 88 S.Ct. 1444, 20 L.Ed.2d 491 (1968)).
25         “[T]o determine whether an offense is petty, we consider the maximum
           penalty attached to the offense.” Id. at 326, 116 S.Ct. 2163. “An offense
26         carrying a maximum prison term of six months or less is presumed petty,
           unless the legislature has authorized additional statutory penalties so
27         severe as to indicate that the legislature considered the offense serious.”
           Id.
28

                                                -4-                                 18mj22276-WQH
 1 In this case, the offense charged is a Class B misdemeanor that carries a maximum term
 2 of imprisonment of 6 months. This is a ‘petty’ offense not subject to the jury trial
 3 provisions of the Sixth Amendment. Deportation is not a penalty authorized as a
 4 consequence of a conviction. The Court concludes that a collateral consequence of
 5 deportation after conviction does not authorize an additional penalty or indicate that the
 6 legislature considered this misdemeanor charge a serious offense subject to the jury trial
 7 right. See United States v. Rodriguez, 742 F.2d 1194 (9th Cir. 1984) (“The alleged
 8 collateral consequences that may flow from future illegal behavior do not convert the
 9 border-crossing misdemeanor into a ‘serious offense’ for which the Sixth Amendment
10 requires a trial by jury.”).
11         Defendant’s motion for a jury trial is denied.
12 Conclusion
13         IT IS HEREBY ORDERED that the motion to dismiss, suppress evidence, and
14 for jury trial filed by Defendant (ECF No. 15) is denied.
15 DATED: January 28, 2019
16
                                              WILLIAM Q. HAYES
17                                            United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                              -5-                                 18mj22276-WQH
